Citation Nr: 1205642	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at a personal hearing in October 2011 before the undersigned Veterans Law Judge sitting in Winston-Salem, North Carolina.  A transcript of the hearing is contained in the record.

The issue of entitlement to service connection for left eardrum scarring has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his bilateral hearing loss began in service, and is possibly attributable to an incident where a heater exploded in close proximity to him.

A December 1966 induction examination, which includes an accompanying audiogram, did not note any audiological defects.  A December 1968 treatment record revealed that a "gas heater exploded [in the Veteran's] face" and burned his eyebrows and eyelashes.  He was hospitalized for 24 hours with a diagnosis of flash burns to the face.  The Veteran's February 1969 separation examination noted a scar on the left eardrum.  There was also a notation of "deafness, poor condition A.S." and a partial audiometer reading contained in the separation report.  A March 1969 record contains a provisional diagnosis of "sensory hearing deficit."  The Veteran complained of a fullness in both ears.  Upon examination there were bilateral dull tympanic membranes, which moved poorly.  There was also a buildup of yellowish fluid behind the tympanic membranes.  He additionally had infected mucus and moderate edema of his nose.  

In October 2011, the Veteran testified that he did not realize he had any difficulty hearing in service.  He stated he first realized he had hearing loss when his wife complained in 1972 about the volume with which he would listen to the television.  He reported working as a bricklayer for 35 years, but stated he was the foreman, and as a supervisor and owner of the company he was not around heavy machinery often.  When asked when he first sought treatment for his hearing loss, he replied: "a long time ago."  He reported seeking treatment from VA facilities in Fayetteville, Rockingham, and Hamlet in North Carolina.  

The claims file contains treatment records from the Fayetteville VA Medical Center (VAMC) from 2006 only.  On remand, the RO should attempt to locate any VA treatment records from prior to 2006, as the Veteran has indicated he sought hearing loss treatment in the distant past.

The Veteran was afforded a fee-basis VA examination in September 2009, where he was diagnosed with bilateral hearing loss.  While the examiner noted the March 1969 treatment record which indicated yellow fluid behind the Veteran's tympanic membrane, the examiner did not comment on the February 1969 audiometer readings or reporting of "deafness, poor condition" of the left ear.  The examiner opined that the Veteran's hearing loss was likely due to his exposure to noise as a bricklayer for 30 years.  On remand, the Veteran should be afforded a new VA examination, with discussion of the audiometer readings on discharge.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral hearing loss.  Of particular interest are any VA treatment records from prior to 2006.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  The claims file should be provided to and reviewed by the examiner.  The audiological examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss is related to any incident of the Veteran's military service, including being near a gas heater when it exploded.  The examiner should note the February 1969 separation examination's notation of "deafness, poor condition" of the left ear, and the March 1969 treatment record regarding a yellow fluid buildup behind the bilateral tympanic membranes.  The examiner should provide a rationale for all conclusions reached.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


